DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 2/23/2021. Claims 1- are pending in this application. Claims 20 & 23-28 are canceled. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2018/0026046).
	Re claims 1 & 9, Nam teaches, Figs. 3-4, [0038, 0039, 0042, 0043, 0047 & 0048], a three-dimensional semiconductor device comprising: 
-a substrate (101); 
-a stacked structure disposed on the substrate (101), the stacked structure including a cell region (consider CAR, cell array region) and a pad region (CTR, contact region) (Fig. 4); 
-a first channel structure (CH) passing through the cell region; 

-a first dummy channel structure (DCH) passing through the pad region; 
-a second dummy channel structure (DCH) passing through the pad region, and next to and spaced apart from the first dummy channel structure in the first direction (e.g. Y direction); and 
-a common source line (150) passing between the first channel structure and the second channel structure and between the first dummy channel structure and the second dummy channel structure, wherein the common source line (150) crosses the pad region (CTR) and the cell region (CAR);
wherein a distance in the first direction between the common source line (150) and the first channel structure (CH) is equal to a distance in the first direction between the common source line (150) and the second channel structure (CH), and 
a distance (from DCH 1 to a side of 150, indicated) in the first direction between the common source line (150) and the first dummy channel structure (DCH) is different from a distance (from DCH 2 to the side of 150, indicated) in the first direction between the common source line (150) and the second dummy channel structure (DCH).

    PNG
    media_image1.png
    502
    619
    media_image1.png
    Greyscale

Re claim 2, Nam teaches the common source line (150, the lower side) is closer to one of the first dummy channel structure and the second dummy channel structure (DCH 2), whichever is farther away from a center plane extending in a second direction (X direction) perpendicular to the first direction (Y direction) and being parallel to a third direction (Z direction) perpendicular to a main surface of the substrate (101) and bisecting the stacked structure (Fig. 3).
Re claim 10, Nam teaches, in view of Fig. 3 indicated above, a third dummy channel structure (right side DCH) disposed farther away from the cell region (CAR) than the first dummy channel structure and the second dummy channel structure  (left side DCH); and a fourth dummy channel structure (right side DCH) spaced apart from the third dummy .
3.	Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 2016/0049423).
	Re claims 1 & 9, Yoo teaches, in view of Figs. 3A-4A, [0054, 0055], a three-dimensional semiconductor device comprising: 
-a substrate (100); 
-a stacked structure disposed on the substrate (100), the stacked structure including a cell region (consider CAR, cell array region) and a pad region (WCTR, word line contact region) (Fig. 4A); 
-a first channel structure (200a) passing through the cell region; 
-a second channel structure (200a) passing through the cell region and spaced apart from the first channel structure in a first direction (e.g. Y direction); 
-a first dummy channel structure (200b, dummy pillar) passing through the pad region; 
-a second dummy channel structure (200b) passing through the pad region, and next to and spaced apart from the first dummy channel structure in the first direction (e.g. Y direction); and 

wherein a distance in the first direction between the common source line (CSL) and the first channel structure is equal to a distance in the first direction between the common source line (CSL) and the second channel structure, and 
a distance (from DCH1 to a side of CSL, indicated) in the first direction between the common source line (CSL) and the first dummy channel structure is different from a distance (from DCH2 to the side of CSL, indicated) in the first direction between the common source line (CSL) and the second dummy channel structure.

    PNG
    media_image2.png
    517
    705
    media_image2.png
    Greyscale

Allowable Subject Matter
3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 & 21 are allowed, because of a stacked structure disposed on a substrate…is tilted with respect to the vertical direction, as in the context of claim 1; and a stack structure disposed on the substrate…father away from the center plane, as in the context of claim 21. 
Response to Arguments
5.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Applicants submits Nam and Yoo both fails to explicitly or inherently disclose the limitaitons of claim 1 “a second dummy channel structure...next to and spaced apart from the first dummy channel structure…and a distance in the first direction between the common source line and the first dummy channel structure different…the second dummy channel structure”. 
	The examiner respectfully disagrees. 
Claim 1 is amended to adding more detail to a second dummy channel structure, hence the interpretations of Nam and Yoo are altered to meet the claimed languages.
In view of Nam and Yoo both teach similar structure of a device as compared to Fig. 4A of the present invention. In Nam, Fig. 3 shows two DCHs next to and spaced apart and a common source line 150 passing between them. Under broadest reasonable interpretation (BRI), Nam’s Fig. 3 also teaches measured distance different between first DCH and second DCH with respect to a side of the common source line 150 (indicated). Thus, Nam meets all limitations of claim 1. 

Details are included in the above rejection. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/1/21